The Honorable Tim Wooldridge State Senator 100 College Drive Paragould, Arkansas 72450-9775
Dear Senator Wooldridge:
This is in response to your request for an opinion on two questions regarding the latitude of law enforcement agencies with regard to the execution of search warrants. You pose the following two questions in this regard:
  1. What is a reasonable amount of time after a search is made, that the law enforcement personnel can remain in the residence or on the property?
  2. While conducting a search, can law enforcement personnel answer a private phone call and act as though they are the resident, in order to entice the caller to make a drug transaction?
I must decline to provide an answer to these questions in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. It has come to my attention that the issues you raise are implicated in at least one criminal case in your district. See State v. Buckalew, (CR 99-150 (Greene County Circuit Court, Second Judicial District, Criminal Division). My policy in this regard is based in part upon the separation of powers doctrine. Any opinion issued by my office would amount to little more than executive comment on matters properly before the judicial branch. Any answer to these questions must be provided in a judicial forum.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh